Exhibit 10.34

2012 LONG TERM INCENTIVE PLAN

OF

C. R. BARD, INC.

(AS AMENDED AND RESTATED)

Effective as of April 17, 2013, the 2012 Long Term Incentive Plan of C. R. Bard,
Inc. is hereby amended and restated by C. R. Bard, Inc., a New Jersey
corporation (the “Corporation”), as set forth herein (the “Plan”). The Plan was
originally effective as of April 16, 2003.

SECTION 1. – Purpose of the Plan

The 2012 Long Term Incentive Plan of C. R. Bard, Inc. is designed to attract and
retain the services of selected employees of the Corporation and its
Subsidiaries and to motivate such employees to exert their best efforts on
behalf of the Corporation and its Subsidiaries by providing incentives through
the granting of Awards. The Corporation expects that it will benefit from the
added interest that such employees will have in the welfare of the Corporation
as a result of their proprietary interest in the Corporation’s success. The Plan
may be used to grant equity-based awards under various compensation programs of
the Corporation, as determined in the discretion of the Compensation Committee
of the Board of Directors of the Corporation and in accordance with the terms
hereof. The Committee shall have the full authority to establish the terms and
conditions of any Award granted under the Plan, subject to the terms and
limitations contained herein.

SECTION 2. – Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a) Act: The Securities Exchange Act of 1934, as amended (or any successor
statute thereto).

(b) Award: An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.

(c) Board: The Board of Directors of the Corporation.

(d) Change of Control: A change of control of the nature that would be required
to be reported in response to Item 5.01 of the Current Report on Form 8-K as in
effect on April 18, 2012, pursuant to Section 13 or 15(d) of the Act (other than
such a change of control involving a Permitted Holder); provided, that, without
limitation, a Change of Control shall be deemed to have occurred if:

(i) any “person” (other than a Permitted Holder) shall become the “beneficial
owner”, as those terms are defined below, of capital stock of the Corporation,
the voting power of which constitutes 20% or more of the general voting power of
all of the Corporation’s outstanding capital stock; or

(ii) individuals who, as of April 18, 2012, constituted the Board (the
“Incumbent Board”) cease for any reasons to constitute at least a majority of
the Board; provided, that any person becoming a Director subsequent to April 18,
2012, whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least three quarters of the Directors
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Corporation, which is or would be subject to Rule 14a-11 of the Regulation 14A
promulgated under the Act) shall be, for purposes of the Plan, considered as
though such person were a member of the Incumbent Board.

For purposes of the definition of Change of Control, the following definitions
shall be applicable:

(1) The term “person” shall mean any individual, group, corporation or other
entity.

(2) For purposes of this definition only, any person shall be deemed to be the
“beneficial owner” of any shares of capital stock of the Corporation:

(i) which that person owns directly, whether or not of record, or

(ii) which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or



--------------------------------------------------------------------------------

(iii) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by an “affiliate” or
“associate” (as defined in the rules of the Securities and Exchange Commission
under the Securities Act of 1933, as amended) of that person, or

(iv) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by any other person with
which that person or such person’s “affiliate” or “associate” (defined as
aforesaid) has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of capital stock of the Corporation.

(3) The outstanding shares of capital stock of the Corporation shall include
shares deemed owned through application of clauses (2)(ii), (iii) and (iv),
above, but shall not include any other shares which may be issuable pursuant to
any agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

(e) Code: The Internal Revenue Code of 1986, as amended (or any successor
statute thereto).

(f) Committee: The Compensation Committee of the Board, or such other committee
as may be designated by the Board.

(g) Corporation: C. R. Bard, Inc., a New Jersey corporation.

(h) Director: A member of the Board.

(i) Disability: Inability of a Participant to perform in all material respects
his duties and responsibilities to the Corporation, or any Subsidiary of the
Corporation, by reason of a physical or mental disability or infirmity which
inability is reasonably expected to be permanent and has continued (i) for a
period of six consecutive months or (ii) such shorter period as the Committee
may reasonably determine in good faith. The Disability determination shall be in
the sole discretion of the Committee.

(j) Effective Date: April 17, 2013, provided that the Plan, as amended and
restated, shall have been approved by the shareholders of the Corporation.

(k) Fair Market Value: On a given date, (i) if there should be a public market
for the Shares on such date, the arithmetic mean of the high and low prices of
the Shares as reported on such date on the Composite Tape of the principal
national securities exchange on which such Shares are listed or admitted to
trading, or, if the Shares are not listed or admitted on any national securities
exchange, the arithmetic mean of the per Share closing bid price and per Share
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have
been reported on the Composite Tape of any national securities exchange or
quoted on the NASDAQ on such date, then the immediately preceding date on which
sales of the Shares have been so reported or quoted shall be used, and (ii) if
there should not be a public market for the Shares on such date, the Fair Market
Value shall be the value established by the Committee in good faith.

(l) ISO: An Option that is also an incentive stock option granted pursuant to
Section 6(d) of the Plan.

(m) LSAR: A limited stock appreciation right granted pursuant to Section 7(d) of
the Plan.

(n) Other Stock-Based Awards: Awards granted pursuant to Section 8 of the Plan.

(o) Option: A stock option granted pursuant to Section 6 of the Plan.

(p) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.

(q) Participant: An employee of the Corporation or any of its Subsidiaries who
is selected by the Committee to participate in the Plan.

(r) Permitted Exceptions: The Board may amend the Plan at any time to terminate
restrictions applicable to Awards in connection with (i) a Change of Control,
(ii) a Participant’s death, Disability, retirement, or Qualified Termination, or
(iii) any termination of employment other than a Qualified Termination;
provided, however, that the amount of Awards with respect to which the Board
terminates restrictions pursuant to this subsection (iii) together with any
Awards granted pursuant to Section 8(a)(ii) hereof does not in the aggregate
exceed 5% of the total number of Shares that may be issued under the Plan from
time to time.



--------------------------------------------------------------------------------

(s) Permitted Holder means, as of the date of determination: (i) an employee
benefit plan (or trust forming a part thereof) maintained by the Corporation or
any corporation or other person of which a majority of its voting power of its
voting equity securities or equity interest is owned, directly or indirectly, by
the Corporation (a “Controlled Entity”); (ii) the Corporation or any Controlled
Entity; (iii) any entity, which directly or indirectly through a majority-owned
Subsidiary, following a transaction described in paragraph (d) above, owns the
stock or assets of the Corporation, and in which a majority of the combined
voting power of the voting securities of such entity is held by the shareholders
of the Corporation who were shareholders of the Corporation immediately prior to
such transaction, in substantially the same proportion to each other that they
were prior to the transaction; or (iv) an underwriter in a public offering, or
purchaser in a private placement, of capital stock by the Corporation.

(t) Performance-Based Awards: Certain Other Stock-Based Awards granted pursuant
to Section 8(b) of the Plan.

(u) Plan: The 2012 Long Term Incentive Plan of C. R. Bard, Inc., as amended from
time to time.

(v) Qualified Termination: Termination of employment in connection with the
divestiture, sale or other disposition of a business or assets of the
Corporation.

(w) Shares: Shares of common stock of the Corporation.

(x) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

(y) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

SECTION 3. – Shares Subject to the Plan

(a) Subject to adjustment as provided in Section 9, (i) the total number of
Shares which may be issued under the Plan is 24,225,000 (the “Total Share Pool”)
and (ii) the maximum number of Shares for which Options and Stock Appreciation
Rights or Other Stock-Based Awards under Section 8(b) may be granted during a
calendar year to any Participant shall not exceed 900,000. Any Shares issued in
connection with Awards shall reduce the Total Share Pool by one (1) Share for
each Option or Stock Appreciation Right and 2.87 for each Award of restricted
Shares, unrestricted Shares, restricted Share units, or Other Stock-Based Awards
issued in connection with such Award or by which the Award is valued by
reference; provided that Awards that are valued by reference to Shares but are
required to be paid in cash pursuant to their terms shall not reduce the Total
Share Pool.

(b) Forfeiture. If and to the extent Options or Stock Appreciation Rights
originating from the Total Share Pool terminate, expire or are canceled,
forfeited, exchanged, or surrendered without having been exercised or if any
Other Stock-Based Awards are forfeited, the Shares subject to such Awards shall
again be available for Awards under the Total Share Pool, and shall increase the
Total Share Pool by one (1) Share for each Option or Stock Appreciation Right
and 2.87 for each Other Stock-Based Award issued in connection with such Award
or by which the Award is valued by reference.

(c) Exercise. Notwithstanding the foregoing, the following Shares shall not
become available for issuance under the Plan: (i) Shares tendered by
Participants as full or partial payment to the Corporation upon the exercise of
Options granted under the Plan; (ii) Shares reserved for issuance upon the grant
of Stock Appreciation Rights, to the extent the number of reserved Shares
exceeds the number of Shares actually issued upon the exercise of the Stock
Appreciation Rights; (iii) Shares withheld by, or otherwise remitted to, the
Corporation to satisfy a Participant’s tax withholding obligations upon the
lapse of restrictions on restricted Shares or the exercise of Options or Stock
Appreciation Rights granted under the Plan; and (iv) Shares repurchased by the
Corporation with cash received from a Participant as payment for the exercise
price of an Option.

SECTION 4. – Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof; it is expected that
such subcommittee shall consist solely of at least two individuals who are
intended to qualify as “Non-Employee Directors” within the meaning of Rule 16b-3
under the



--------------------------------------------------------------------------------

Act (or any successor rule thereto) and “outside directors” within the meaning
of Section 162(m) of the Code (or any successor section thereto); provided,
however, that the failure of the subcommittee to be so constituted shall not
impair the validity of any Award made by such subcommittee. Subject to the
provisions of the Plan, the Committee shall have exclusive power to select the
Participants and to determine the amount of, or method of determining, the
Awards to be made to Participants. All Awards granted to Participants under the
Plan shall be evidenced by an Award agreement which specifies the type of Award
granted pursuant to the Plan, the number of Shares underlying the Award and all
terms governing the Award, including, without limitation, terms regarding
vesting, exercisability and expiration of the Award. Awards may, in the
discretion of the Committee, and to the extent permitted by Section 6(a), be
made under the Plan to Participants in assumption of, or in substitution for,
outstanding awards previously granted by the Corporation or its affiliates or an
entity acquired by the Corporation or with which the Corporation combines. The
number of Shares underlying such substitute awards shall be counted against the
aggregate number of Shares available for Awards under the Plan. The Shares
underlying such previously outstanding awards, if such awards were Awards under
this Plan, shall be added back to the aggregate number of Shares available under
the Plan. The Committee is authorized to interpret the Plan, to establish, amend
or rescind any rules and regulations relating to the Plan and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority, consistent with the provisions of the Plan, to establish the
terms and conditions of any Award and to waive any such terms or conditions at
any time (including, without limitation, accelerating or waiving any vesting
conditions). The Committee shall require payment of any amount it may determine
to be necessary to withhold for federal, state, local or other taxes as a result
of the exercise, grant or vesting of an Award as a condition to such exercise,
grant or vesting. Unless the Committee specifies otherwise, the Participant may
elect to pay a portion or all of such withholding taxes by (a) delivery in
Shares or (b) having Shares withheld by the Corporation from any Shares that
would have otherwise been received by the Participant.

SECTION 5. – Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

SECTION 6. – Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements between the Corporation and the Option
recipient, and shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Committee shall determine:

(a) Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted. Notwithstanding any provision in this
Plan to the contrary other than the last sentence of this Section 6(a), (i) no
Option may be amended to reduce the per Share Option Price of the Shares subject
to such Option below the Option Price determined as of the date the Option is
granted; (ii) no Option may be granted in exchange or substitution for, or in
connection with, the cancellation or surrender of an Option or other Award
having a higher Option Price or exercise price; and (iii) no Option may be
cancelled or surrendered in exchange for cash or any other Award. The
restrictions set forth in this Section 6 shall not apply to the assumption of,
substitution for, or adjustment of outstanding Options that are assumed,
substituted, or adjusted in connection with a transaction described in
Section 9, provided that the aggregate Option Price times the number of shares
underlying the Option immediately before the transaction equals or exceeds the
aggregate Option Price times the number of Shares underlying the Option (or
substituted Option) immediately following the transaction.

(b) Exercisability. Options granted under the Plan shall be vested and
exercisable at such times and upon such terms and conditions as may be
determined by the Committee, but in no event shall an Option be exercisable more
than ten years after the date it is granted.

(c) Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then vested and



--------------------------------------------------------------------------------

exercisable. For purposes of Section 6 of the Plan, the exercise date of an
Option shall be the later of the date a notice of exercise is received by the
Corporation and, if applicable, the date payment is received by the Corporation
pursuant to clauses (i), (ii), (iii) or (iv) in the following sentence. The
purchase price for the Shares as to which an Option is exercised shall be paid
to the Corporation in full at the time of exercise at the election of the
Participant (i) in cash or its equivalent (e.g., by check), (ii) to the extent
permitted by the Committee, in Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided, that such Shares have
been held by the Participant for no less than six months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares or (iv) if there is a public market for the Shares at such time,
subject to rules and limitations established by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Corporation an amount
out of the proceeds of such sale equal to the aggregate Option Price for the
Shares being purchased. No Participant shall have any rights to dividends or
other rights of a stockholder with respect to Shares subject to an Option until
the Participant has given written notice of exercise of the Option, paid in full
for such Shares, received such Shares from the Corporation and, if applicable,
has satisfied any other conditions imposed by the Committee pursuant to the
Plan.

(d) Incentive Stock Options. The Committee may grant Options under the Plan that
are intended to be ISOs. Such ISOs shall comply with the requirements of
Section 422 of the Code (or any successor section thereto). Except as otherwise
permitted in Section 422 of the Code (or any successor section thereto), no ISO
may be granted to any Participant who, at the time of such grant, owns more than
ten percent of the total combined voting power of all classes of stock of the
Corporation or of any Subsidiary, unless (i) the Option Price for such ISO is at
least 110% of the Fair Market Value of a Share on the date the ISO is granted
and (ii) the date on which such ISO terminates is a date not later than the day
preceding the fifth anniversary of the date on which the ISO is granted. Any
Participant who disposes of Shares acquired upon the exercise of an ISO either
(i) within two years after the date of grant of such ISO or (ii) within one year
after the transfer of such Shares to the Participant shall promptly notify the
Corporation of such disposition and of the amount realized upon such
disposition. All Options granted under the Plan are intended to be nonqualified
stock options, unless the applicable Award agreement expressly states that the
Option is intended to be an ISO. If an Option is intended to be an ISO, and if
for any reason such Option (or portion thereof) shall not qualify as an ISO,
then, to the extent of such failure to qualify, such Option (or portion thereof)
shall be regarded as a nonqualified stock option granted under the Plan;
provided, that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to nonqualified stock options. In no event shall
any member of the Committee, the Corporation or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.

(e) Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof that he or she is the beneficial owner (as such
term is defined in Rule 13d-3 under the Act (or any successor rule thereto)) of
such Shares, in which case the Corporation shall treat the Option as exercised
without further payment and shall withhold such number of Shares from the Shares
acquired by the exercise of the Option.

SECTION 7. – Terms and Conditions of Stock Appreciation Rights

(a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).



--------------------------------------------------------------------------------

(b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than the greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option and (ii) the minimum amount permitted by applicable laws,
rules, by-laws or policies of regulatory authorities or stock exchanges.
Notwithstanding any provision in this Plan to the contrary other than the next
sentence of this Section 7(b), (i) no Stock Appreciation Right may be amended to
reduce the exercise price per Share of the Shares subject to such Stock
Appreciation Right below the exercise price determined as of the date the Stock
Appreciation Right is granted; (ii) no Stock Appreciation Right may be granted
in exchange or substitution for, or in connection with, the cancellation or
surrender of a Stock Appreciation Right or other Award having a higher exercise
price; and (iii) no Stock Appreciation Right may be cancelled or surrendered in
exchange for cash or any other Award. The restrictions set forth in this
Section 7(b) shall not apply to the assumption of, substitution for, or
adjustment of outstanding Stock Appreciation Rights that are assumed,
substituted, or adjusted in connection with a transaction described in
Section 9, provided that the aggregate exercise price times the number of shares
underlying the Stock Appreciation Right immediately before the transaction
equals or exceeds the aggregate exercise price times the number of Shares
underlying the Stock Appreciation Right (or substituted Stock Appreciation
Right) immediately following the transaction. Each Stock Appreciation Right
granted independent of an Option shall entitle a Participant upon exercise to an
amount equal to (i) the excess of (A) the Fair Market Value on the exercise date
of one Share over (B) the exercise price per Share, times (ii) the number of
Shares covered by the Stock Appreciation Right and as to which the Stock
Appreciation Right is exercised. Each Stock Appreciation Right granted in
conjunction with an Option, or a portion thereof, shall entitle a Participant to
surrender to the Corporation the unexercised Option, or any portion thereof, and
to receive from the Corporation in exchange therefor an amount equal to (i) the
excess of (A) the Fair Market Value on the exercise date of one Share over
(B) the Option Price per Share, times (ii) the number of Shares covered by the
Option, or portion thereof, which is surrendered. The date a notice of exercise
is received by the Corporation shall be the exercise date. Payment shall be made
in Shares or in cash, or partly in Shares and partly in cash (any such Shares
valued at such Fair Market Value), all as shall be determined by the Committee.
Stock Appreciation Rights may be exercised from time to time in whole or in part
upon actual receipt by the Corporation of written notice of exercise stating the
number of Shares with respect to which the Stock Appreciation Right is being
exercised. No fractional Shares will be issued in payment for Stock Appreciation
Rights, but instead cash will be paid for a fraction or, if the Committee should
so determine, the number of Shares will be rounded downward to the next whole
Share. In no event shall a Stock Appreciation Right be exercisable more than ten
years after the date it is granted.

(c) Limitations. Subject to Section 12, the Committee may impose, in its
discretion, such conditions upon the exercisability or transferability of Stock
Appreciation Rights as it may deem fit.

(d) Limited Stock Appreciation Rights. The Committee may grant LSARs that are
exercisable upon the occurrence of specified contingent events (including,
without limitation, a Change of Control). Such LSARs may provide for a different
method of determining appreciation, may specify that payment will be made only
in cash and may provide that any related Awards are not exercisable while such
LSARs are exercisable. Pursuant to Section 4, the Committee is authorized to
amend the terms of an LSAR held by any employee subject to Section 16 of the
Exchange Act, as may be necessary so that the holding and exercise of such LSAR
will be exempt under such Section 16. Unless the context otherwise requires,
whenever the term “Stock Appreciation Right” is used in the Plan, such term
shall include LSARs.

SECTION 8. – Other Stock-Based Awards

(a) Generally. The Committee, in its sole discretion, may grant or sell Awards
of Shares, Awards of restricted Shares and Awards that are valued in whole or in
part by reference to, or are otherwise based on the Fair Market Value of, Shares
(“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives; provided, however, that the Committee
may grant Awards of unrestricted Shares only if the Committee has determined
that such Award is made in lieu of salary or cash bonus. Other Stock-Based
Awards may be granted alone or in addition to any other Awards granted under the
Plan. Subject to the provisions of the Plan, the Committee shall determine to
whom and when Other Stock-Based Awards will be



--------------------------------------------------------------------------------

made, the number of Shares to be awarded under (or otherwise related to) such
Other Stock-Based Awards; whether such Other Stock-Based Awards shall be settled
in cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable); provided, however, that the restricted period
specified in respect of any Award of restricted Shares shall not be less than
three years, except that the Committee may (i) provide for the restricted period
to terminate at any time after one year upon the attainment of performance-based
objectives and (ii) the Committee may grant Awards of up to 500,000 restricted
Shares without regard to this limitation; and provided further that dividends or
dividend equivalents with respect to any Other Stock-Based Award that vests
based on the achievement of performance-based objectives shall be accumulated
until such Award is earned, and such dividends or dividend equivalents shall not
be paid if such performance-based objectives are not satisfied.

(b) Performance-Based Awards. Notwithstanding anything to the contrary herein,
certain Other Stock-Based Awards granted under this Section 8 may be granted in
a manner which is deductible by the Corporation under Section 162(m) of the Code
(or any successor section thereto) (“Performance-Based Awards”). A Participant’s
Performance-Based Awards shall be determined based on the attainment of written
performance goals approved by the Committee for a performance period established
by the Committee (i) while the outcome for that performance period is
substantially uncertain and (ii) no more than 90 days after the commencement of
the performance period to which the performance goal relates or, if less, the
number of days which is equal to 25 percent of the relevant performance period,
or as otherwise permitted pursuant to Section 162(m) of the Code (or any
successor section thereto). The performance goals, which must be objective,
shall be based upon one or more of the following criteria: (i) consolidated
earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization); (ii) net income; (iii) operating income;
(iv) earnings per Share; (v) return on shareholders’ equity; (vi) attainment of
strategic and operational initiatives; (vii) customer income; (viii) economic
value-added models; (ix) maintenance or improvement of profit margins; (x) stock
price (including total shareholder return), including, without limitation, as
compared to one or more stock indices; (xi) market share; (xii) revenues, sales
or net sales; (xiii) return on assets; (xiv) book value per Share; (xv) expense
management; (xvi) improvements in capital structure; (xvii) costs and
(xviii) cash flow. The foregoing criteria may relate to the Corporation, one or
more of its Subsidiaries or one or more of its divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with the Code, the performance goals may be calculated without regard
to extraordinary, unusual and/or non-recurring items. The Committee shall
determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, so certify and ascertain the amount of the applicable Performance-Based
Award. No Performance-Based Awards will be paid for such performance period
until such certification is made by the Committee. The amount of the
Performance-Based Award actually paid to a given Participant may be less than
the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Section 162(m) of the Code, elect to defer payment of a
Performance Based Award. To the extent Section 162(m) of the Code (or any
successor section thereto) provides terms different from the requirements of
this Section 8(b), this Section 8(b) shall be deemed amended thereby.

SECTION 9. – Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary:

(a) Generally. In the event after the Effective Date there is any Share dividend
or split, reorganization, recapitalization, merger, consolidation, spin-off,
combination, combination or transaction or exchange of Shares or other corporate
exchange, or any distribution to shareholders of Shares or other property or
securities (other than regular cash dividends) or any transaction similar to the
foregoing or other transaction that results in a change to the Corporation’s
equity capitalization, the Committee shall make such substitution or adjustment,
if any, as is equitable or appropriate, as to (i) the number or kind of Shares
or other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Options and Stock Appreciation Rights and Other Stock-Based Awards under



--------------------------------------------------------------------------------

Section 8(b) may be granted during a calendar year to any Participant, (iii) the
maximum number of Shares which may be granted as Awards of restricted Shares,
unrestricted Shares and restricted Share units, (iv) the Option Price, exercise
price of any Stock Appreciation Right or purchase price of any Award and/or
(v) any other affected terms of an Award or the Plan.

(b) Change of Control. In the event of a Change of Control after the Effective
Date, except to the extent the Committee has determined otherwise with respect
to any Award at or prior to the time of grant, (i) any outstanding Awards then
held by Participants which are unexercisable or otherwise unvested or subject to
lapse restrictions shall automatically be deemed exercisable or otherwise vested
or no longer subject to lapse restrictions, as the case may be, as of
immediately prior to the effectiveness of such Change of Control and (ii) the
Committee may, but shall not be obligated to, (A) cancel such Awards for fair
value (as determined in the sole discretion of the Committee) which, in the case
of Options and Stock Appreciation Rights, may equal the excess, if any, of value
of the consideration to be paid in the Change of Control transaction to holders
of the same number of Shares subject to such Options or Stock Appreciation
Rights (or, if no consideration is paid in any such transaction, the Fair Market
Value of the Shares subject to such Options or Stock Appreciation Rights) over
the aggregate exercise price of such Options or Stock Appreciation Rights or
(B) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion.

SECTION 10. – No Right to Employment or Awards; Excluded Compensation Under
Other Plans

The granting of an Award under the Plan shall impose no obligation on the
Corporation or any Subsidiary to continue the employment of a Participant and
shall not lessen or affect the Corporation’s or Subsidiary’s right to terminate
the employment of such Participant. No Participant or other Person shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated). No award under the Plan shall
be taken into account in determining a Participant’s compensation for purposes
of any group life insurance or other employee benefit or pension plan of the
Corporation.

SECTION 11. – Successors and Assigns

The Plan shall be binding on all successors and assigns of the Corporation and a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

SECTION 12. – Transferability of Awards

An Award shall not be transferable or assignable by the Participant for
consideration. An Award may be transferred by will or by the laws of descent and
distribution. An Award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant. Upon the Disability of a Participant, an Award may be exercisable
by his or her conservator or representative. At the Committee’s discretion, an
Award agreement may provide that a Participant may transfer certain Awards to
family members, or one or more trusts or other entities for the benefit of or
owned by family members, consistent with applicable securities laws, provided
that the Participant receives no consideration for the transfer of the Award and
the transferred Award shall continue to be subject to the same terms and
conditions as were applicable to the Award immediately before the transfer.

SECTION 13. – Share Issuance and Delivery in Compliance With Securities Laws

If in the opinion of counsel for the Corporation (who may be an employee of the
Corporation or independent counsel employed by the Corporation), any issuance or
delivery of Shares to a Participant will violate the requirements of any
applicable federal or state laws, rules or regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, or the
Act), such issuance or delivery may be postponed until the Corporation is
satisfied that the distribution will not violate such laws, rules or
regulations. Certificates delivered to Participants pursuant to the Plan may
bear such legends as the Corporation may deem advisable.



--------------------------------------------------------------------------------

SECTION 14. – Amendments or Termination

The Board may amend the Plan at any time, provided that no amendment shall be
made without the approval of the Shareholders of the Corporation that would
(a) increase the maximum number of Shares which may be acquired under the Plan,
(b) extend the term during which Options may be granted under the Plan,
(c) permit the Option Price or exercise price per Share to be less than 100% of
the Fair Market Value of the Shares on the date an Option or Stock Appreciation
Right is granted (other than as specifically provided in Sections 6(a) and
7(b)), (d) terminate restrictions applicable to Awards (except for Permitted
Exceptions) or (e) provide for Awards not permitted pursuant to the terms of the
Plan. The Board shall also have the right to terminate the Plan at any time.
Without the consent of a Participant (except as otherwise provided in
Section 9(a)), no amendment shall materially diminish any of the rights of such
Participant under any Award theretofore granted to such Participant under the
Plan; provided, however, that the Committee may amend the Plan in such manner as
it deems necessary to permit the granting of Awards meeting the requirements of
the Code or other applicable laws.

SECTION 15. – International Participants

With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the provisions of local law and
practice or otherwise as deemed necessary or desirable by the Committee.

SECTION 16. – Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New Jersey without regard to conflicts of laws.

SECTION 17. – Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.